09-0408-bk
     In re Northwest Airlines Corporation

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21 st day of April, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                RALPH K. WINTER,
 9                JOHN M. WALKER, JR.,
10                              Circuit Judges.
11
12
13       - - - - - - - - - - - - - - - - - - - -X
14       In re Northwest Airlines Corporation,
15                Debtor,
16
17       - - - - - - - - - - - - - - - - - - - -
18       MARK FRANCIS,
19                Appellant,
20
21                    -v.-                                               09-0408-bk
22
23       Northwest Airlines Corporation,
24                Appellee.
25       - - - - - - - - - - - - - - - - - - - -X
26
27       APPEARING FOR APPELLANT:               Mark Francis, pro se, Rosemount,
28                                              Minnesota.

                                                  1
 1
 2   APPEARING FOR APPELLEE:    Gregory M. Petrick and
 3                              Christopher Updike, Cadwalader,
 4                              Wickersham & Taft LLP, New York,
 5                              New York; Bruce R. Zirinsky and
 6                              Nathan A. Haynes, Greenberg
 7                              Traurig, LLP, New York, New
 8                              York.
 9
10        Appeal from a judgment of the United States District
11   Court for the Southern District of New York (Stein, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
14   AND DECREED that the judgment of the district court be
15   AFFIRMED.
16
17         Appellant Mark Francis appeals from a judgment
18   dismissing his appeal of a bankruptcy court order. We
19   assume the parties’ familiarity with the underlying facts,
20   the procedural history, and the issues presented for review.
21
22        We affirm for substantially the reasons stated in the
23   district court’s opinion. See Francis v. Nw. Airlines
24   Corp., No. 08-Civ-6616 (SHS) (S.D.N.Y. Dec. 19, 2008).
25
26        Finding no merit in Cook’s remaining arguments, we
27   hereby AFFIRM the judgment of the district court.
28
29
30                              FOR THE COURT:
31                              CATHERINE O’HAGAN WOLFE, CLERK
32




                                  2